Citation Nr: 1311489	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  09-33 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel

INTRODUCTION

The Veteran served on active duty from December 1969 to January 2000.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina, on behalf of the Regional Office in Roanoke, Virginia (RO).

The issue of entitlement to service connection for a bilateral knee disability is remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection for a left knee disability was denied in a May 2001 rating decision.  The Veteran did not appeal the decision, nor was any new and material evidence submitted within the appeal period.

2.  Evidence submitted since the May 2001 rating decision is new and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The May 2001 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000); currently, 38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012). 

2.  Evidence submitted to reopen the claim of entitlement to service connection for a left knee disability is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain statutory and regulatory duties to notify and assist veterans.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  Without deciding whether the notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a left knee disability because the claim is being reopened and remanded herein.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

In April 2000, the Veteran submitted a claim of entitlement to service connection for a left knee disability, which was denied in a May 2001 rating decision.  At least in part, the May 2001 denial was predicated on the fact that the evidence of record did not include a then current diagnosis.  Although the Veteran received notice of this decision and notice of his appellate rights, he did not perfect an appeal and did not submit new and material evidence during the relevant appellate period.  See 38 C.F.R. §§ 3.156(b), 20.302(b) (2012).  Consequently, the May 2001 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000); currently, 38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012). 

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The RO did not address whether the Veteran had submitted sufficient evidence to reopen his claim of entitlement to service connection for a left knee disability.  Regardless, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  As the May 2001 rating decision is the last final disallowance, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim for service connection for a left knee disability should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

Since the May 2001 rating decision, the Veteran has submitted or the RO has obtained a variety of records demonstrating a current diagnosis of a left knee disability.  Specifically, April and May 2007 private treatment reports demonstrated diagnoses of left knee osteoarthritis.  Further, in March 2008, the Veteran was afforded a VA examination.  Ultimately, the diagnosis was, in pertinent part, left knee patellofemoral syndrome.  The Board finds that the evidence submitted since May 2001 is new evidence because it was not previously submitted to VA for consideration.  The Board finds that this evidence is material as it relates to an unestablished fact necessary to substantiate the claim.  Specifically, the Veteran's claim was previously denied because the evidence of record did not show the presence of a left knee disability.  As discussed above, the evidence submitted or obtained since May 2001 clearly demonstrated a current diagnosis of a left knee disability.  Consequently, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for a left knee disability.  In determining that the evidence submitted since the May 2001 rating decision is both new and material, the Board has also considered whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.

Further development of the reopened claim is required in order for VA to satisfy its duty to assist.  As such, the Veteran's reopened claim of entitlement to service connection for a left knee disability is addressed in the remand portion of the decision below as part of his September 2007 claim of entitlement to service connection for a bilateral knee disability.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left knee disability is reopened and, to this extent only, the appeal is granted. 


REMAND

Pursuant to his September 2007 claim of entitlement to service connection for a bilateral knee disability, the Veteran was provided a VA examination in March 2008.  During the examination, the Veteran reported that he had experienced bilateral knee pain since 1997.  The examiner ultimately opined as follows:

Due to the paucity of objective medical information concerning the [Veteran]'s knees during his military service, it is impossible to state, without speculation, that his current knee condition is related to military service.

Generally, in order for a VA examination to be considered adequate, the articulated reasoning must demonstrate that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Veteran's service treatment records demonstrated that he complained of a sub-patellar, dull, aching pain in his knees, bilaterally, in May 1977.  A radiological examination of the Veteran's knees revealed a congenital bone defect, bilaterally, questionable, and calcification of the right tibia.  Additionally, upon retirement from the military, the Veteran indicated in an October 1999 report of medical history that he either then or at some prior time experienced a "trick" or locked knee.  In the comments section of the report, the examiner stated that the Veteran was then experiencing intermittent left knee pain and stiffening.  Additionally, in February 2009, the Veteran submitted a statement wherein he described his inservice left knee symptoms.

In rendering the March 2008 opinion, the examiner did not consider the Veteran's lay statements as to the onset and course of his left knee symptoms.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Further, the examiner did not explain how the Veteran's service treatment records were insufficient to render the requested opinion.  Thus, the Board finds that the March 2008 opinion is inadequate for purposes of determining the Veteran's entitlement to service connection for a bilateral knee disability.  See Nieves-Rodriguez, 22 Vet. App. at 304.

Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board finds that a remand is required in order to afford the Veteran a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for an examination to determine the nature and etiology of any found bilateral knee disability.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed, which must include appropriate X-ray studies.  The examiner must review all the evidence of record, including the Veteran's service treatment records.  After a review of the entire evidence of record, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed bilateral knee disability was incurred in or due to the Veteran's active military service.  

If, and only if, the examiner determines that a current left knee disability is at least as likely as not related to the Veteran's active military service, the examiner must also provide an opinion as to whether it is at least as likely as not that current right knee disability was due to or aggravated by that left knee disability, to include as a result of a fall.

In providing the opinion, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship, less likely weighs against the claim.  The examiner is further advised that "aggravation" is defined as a permanent increase in symptoms beyond the natural progression of the disability.

A complete rationale for any opinion expressed, to include citation to specific medical documents in the claims file and supporting clinical findings, must be included in the examination report.

2.  The RO must notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

3.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim on appeal, taking into consideration any newly acquired evidence.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


